DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                  SAFEPOINT INSURANCE COMPANY,
                             Petitioner,

                                      v.

                             CLAIMCAP, LLC,
                               Respondent.

                               No. 4D21-560

                             [October 20, 2021]

  Petition for writ of certiorari to the County Court for the Seventeenth
Judicial Circuit, Broward County; Nina W. Di Pietro, Judge; L.T. Case No.
COCE17-011131, CACE19-022973.

  Curt L. Allen and Brian A. Hohman of Butler Weihmuller Katz Craig
LLP, Tampa, for petitioner.

    Chad A. Barr of the Law Office of Chad A. Barr, P.A., Altamonte Springs,
for respondent.

PER CURIAM.

   Petition denied.

GROSS and KLINGENSMITH, JJ., concur.
WARNER, J., dissents with opinion.

WARNER, J., dissenting.

   Safepoint Insurance Company seeks certiorari review of the county
court’s order allowing discovery. I would grant the petition, as the trial
court departed from the essential requirements of law in permitting
discovery of Safepoint’s claim file without respondent proving the need for
the materials and its inability to obtain the substantial equivalent of such
materials without undue hardship.

   The respondent, Claimcap, LLC, through an assignment of benefits
from Safepoint’s insured, filed suit for breach of contract due to Safepoint’s
denial of coverage for repairs made to the insured’s property due to a

                                      1
plumbing failure. Safepoint denied the claim, denying that coverage
existed for the incident. The issue of coverage had not been determined
when Claimcap filed a request for production of Safepoint’s claims file.
Safepoint responded to the request and identified certain documents as
work product and claim file material and objected to their production.

   After a hearing on Safepoint’s objections, the trial court ordered
Safepoint to file a privilege log so that it could conduct an in camera
inspection. Based upon that inspection, the trial court determined the
date that Safepoint could have reasonably contemplated litigation and
determined that documents created prior to that date were not protected
by the work product privilege because they were not prepared in
anticipation of litigation. The court ordered their production. Safepoint
then filed this petition for writ of certiorari contending that the trial court’s
order departed from the essential requirements of law.

   In State Farm Florida Insurance Co. v. Aloni, 101 So. 3d 412 (Fla. 4th
DCA 2012), the insured requested the production of the insurance
company’s claims file in a property insurance dispute. The trial court
conducted an in camera inspection, but allowed the production of
documents from the time the claim was reported to the filing of the lawsuit.
We held that the court had departed from the essential requirements of
law in ordering production. We stated:

         Generally, an insurer’s claim file constitutes work product
      and is protected from discovery prior to a determination of
      coverage. Superior Ins. Co. v. Holden, 642 So. 2d [1139,] 1140
      [Fla. 4th DCA 1994]. Thus, where the issue of coverage is
      still unresolved at the time of the insurer’s objection to
      the request for discovery of its claim file, the trial court
      departs from the essential requirements of law in
      overruling the insurer’s objection. Id. However, as we
      noted in Holden, an insured “may request that the trial court
      conduct an in camera inspection of the withheld documents
      to ensure that each properly meets the specific criteria of the
      work product and/or attorney-client privilege.” Id. . . . .

         In this case, where the coverage issue is in dispute and has
      not been resolved, the trial court departed from the essential
      requirements of the law in compelling disclosure of State
      Farm’s claim file materials without the requesting party
      proving need and the inability to obtain the substantial
      equivalent of this material without undue hardship.


                                       2
Id. at 414 (bold emphasis added). Similarly, in Nationwide Insurance Co.
of Florida v. Demmo, 57 So. 3d 982, 984 (Fla. 2d DCA 2011), the court held
that the trial court departed from the essential requirements of law in
compelling the production of a claims file before the issuance of coverage
was decided in a breach of contract claim. Accord Castle Key Ins. Co. v.
Benitez, 124 So. 3d 379, 380 (Fla. 3d DCA 2013).

    In this breach of contract case, the issue of coverage was unresolved.
The trial court mistakenly believed that no work product privilege could
exist for documents created prior to the date that the insurer could have
anticipated litigation. The foregoing cases show that this is not the state
of the law in breach of contract cases.

   The trial court relied on Cotton States Mutual Insurance Co. v. Turtle
Reef Associates, Inc., 444 So. 2d 595 (Fla. 4th DCA 1984), which held that
an insurance claims file was not protected work product where it was in
the early stages of claims investigation to determine whether the claim was
covered. “The work product privilege attaches to statements and materials
prepared by a party’s investigator or insurer only if these were prepared in
contemplation of litigation. Mere likelihood of litigation does not satisfy
this qualification.” Id. at 596 (internal citations omitted). This decision
has been criticized. See, e.g., Fla. Cypress Gardens, Inc. v. Murphy, 471
So. 2d 203, 204 (Fla. 2d DCA 1985). And other District Courts of Appeal
do not follow it. See Zirkelbach Constr., Inc. v. Rajan, 93 So. 3d 1124,
1128–29 (Fla. 2d DCA 2012). Our Court has also explained that Cotton
States involved a first-party bad faith action which involved different
considerations:

      Nevertheless, the quoted sentence [quoted above] from Cotton
      States is sometimes cited to us as a holding imposing a
      heightened requirement for all claims of work product
      protection in this district. See[,] e.g., Marshalls of MA Inc. v.
      Minsal, 932 So. 2d 444 (Fla. 3d DCA 2006). We hope to clarify
      Cotton States by pointing to its context. Cotton States
      concerned a claim by an insured that an insurance carrier
      had engaged in bad faith in regard to the handling and
      settlement of a claim arising under the liability policy. We call
      attention to the fact that, because of the fiduciary relationship
      between the insured and carrier, the carrier’s file developed
      during the handling of the claim could hardly be deemed
      protected from its own insured to whom it owed a fiduciary
      duty. The carrier lacked any basis to claim a privilege of
      nondisclosure about the claim file in a later bad-faith suit.


                                     3
Neighborhood Health P’ship, Inc. v. Peter F. Merkle M.D., P.A., 8 So. 3d
1180, 1184 (Fla. 4th DCA 2009) (internal footnote omitted). As this case
involves a breach of contract action and not a bad faith action, Cotton
States is not controlling.

   I would grant the petition, quash the order, and require the trial court
to determine the discoverability on the principles of Aloni.

                           *         *        *

   Not final until disposition of timely filed motion for rehearing.




                                    4